Name: Council Regulation (EC) No 447/96 of 11 March 1996 laying down special measures for the import of olive oil from Tunisia
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Africa;  trade;  processed agricultural produce
 Date Published: nan

 13 . 3 . 96 EN Official Journal of the European Communities No L 62/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 447/96 of 11 March 1996 laying down special measures for the import of olive oil from Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), and in parti ­ cular Article 36 thereof, Having regard to the proposal from the Commission , Whereas, in accordance with the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia, special arrangements for the import of 46 000 tonnes of olive oil originating in Tunisia have been established; Whereas special measures for the import of olive oil from Tunisia within the limits of 46 000 tonne quota were laid down by Regulation (EC) No 287/94 (2) for the period up to 31 October 1995; Whereas Article 3 of Protocol 1 to the Euro ­ Mediterranean Association Agreement, signed with Tunisia on 17 July 1995, provides for similar arrange ­ ments for the period between 1 January 1996 and 31 December 1999 ; whereas, however, that Agreement will not enter into force until it has been ratified by the Member States and approved by the Community; Whereas the arrangements provided for in the said Agree ­ ment should be applied by means of an autonomous and interim measure from 1 November 1995 until it enters into force , 2 . The customs duty referred to in paragraph 1 shall apply to imports from Tunisia for which licence applica ­ tions have been submitted in accordance with the provi ­ sions of Article 2, up to a maximum quantity of 46 000 tonnes of olive oil per marketing year. 3 . The special measures laid down in this Regulation for the importation of olive oil originating in Tunisia shall apply until the entry into force of the Euro ­ Mediterranean Association Agreement signed with Tunisia on 17 July 1995. Article 2 1 . For the purposes of the application of the customs duty referred to in Article 1 , importers must apply to the competent authorities of the Member States for an import licence . The application must be accompanied by a copy of the purchase contract concluded with the Tunisian exporter. 2 . Import licence applications must be submitted on Monday and Tuesday of each week. Member States must forward the information contained in the licence applica ­ tions received to the Commission every Wednesday. 3 . Each week, the Commission shall calculate the quantities for which import licence applications have been submitted . It shall authorize the Member States to issue licences until the quota is exhausted and, as the quota nears exhaustion , shall authorize Member States to issue licences in proportion to the quantity remaining available . Article 3 Detailed rules for the application of this Regulation inclu ­ ding the rate, to be determined, at which imports of olive oil originating in Tunisia are to be effected shall be adopted in accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 1 . A customs duty of ECU 7,81 per 100 kilograms shall be applied to imports of unprocessed olive oil falling within CN code 1509 10 , wholly obtained in Tunisia and transported direct from that country to the Community. (') OJ No 172, 30 . 9 . 1996, p. 3025/66. Regulation as last amended by the 1994 Act of Accession and by Regulation (EC) No 3290/94 (OJ No L 349, 31 . 12. 1994, p. 105). (2) OJ No L 39, 10 . 2. 1994, p. 1 . No L 62/2 EN 13 . 3 . 96Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1996. For the Council The President L. DINI